Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6,  in the reply filed on 11/15/2022 is acknowledged.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2022.

Claim Interpretation
The claims contain limitations which are directed to intended uses or capabilities of the claimed invention These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114.	
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “remover module” in claim 1; and “optical reading module” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant case, “remover module” is being interpreted as a remover plate with a plurality of holes (specification, paragraph [0022]);  the “optical reading module” is being interpreted as an optical reader, a reading-driving part, and a reader guide part (specification, paragraph [00148]).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1 recites the limitation “a cuvette having a plurality of chambers, a sample, a reagent, and magnetic beads being filled in the chambers, a tubular dispensing tip….” In lines 1-3. It is unclear which elements are “being filled in the chambers”. Is only the magnetic beads being filled in the chambers? Are the sample, reagent, and magnetic beads being filled in the chambers? Claims 2-6 are rejected by virtue of their dependence on a rejected base claim.
Regarding claim 1, claim 1 recites the limitation “a dispensing tip” in line 6. Since a “tubular dispensing tip” is established in line 3, it is unclear if the dispensing tip of line 6 is the same or different from the tubular dispensing tip of line 3. Claims 2-6 are rejected by virtue of their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Tajima (US 20120122231 A1) in view of Tuunanen (US 6207463 B1).
Regarding claim 1, Tajima teaches a liquid-based immune reaction analysis device (Fig. 1, element 10, “specimen testing device”) capable of using a cuvette  (14, “test cartridge container”) having a plurality of chambers (Fig. 3), a sample (paragraph [0034]), a reagent (paragraph [0086]), and magnetic beads (paragraph [0034]) being filled in the chambers, a tubular dispensing tip (Figs. 4-5, element 25) and a cup-shaped and non-magnetic washing tip (27) being seated on the cuvette, comprising: 
a cuvette module (Fig. 2, elements 16, 18, 18a, 23) to which the cuvette is mounted (14); 
a sampling arm (Fig. 1, element 15) in which a dispensing tip seated on the cuvette is detachably fitted to one end of the sampling arm (paragraph [0104]); 
a straw arm (Fig. 14, interpreted as one of the nozzles 230) in which a hollow is formed inside (the nozzle is hollow to allow suction/discharging), the washing tip seated on the cuvette being detachably fitted to one end of the straw arm (paragraph [0192]), and a magnetic body  in the form of a beam (Fig. 8, magnetic member 79 comprising magnet 106); and 
a remover module (Fig. 8, element 118, “tip detaching plate”) that is capable of detaching the dispensing tip from the sampling arm and the washing tip from the straw arm, and places the dispensing tip and the washing tip on the cuvette (paragraph [0154]).
While Tajima teaches a magnetic member to produce a magnetic field to attract magnetic particles and separate DNA (paragraph [0169]), Tajima fails to teach the magnetic body in the form of a beam configured to move up and down through the hollow.
	Tuunanen teaches a means for separating magnetic particles from a composition (abstract; Fig. 1) comprising a protective cover (1) that comprises a recess (2) and the recess comprising a movable magnetic rod (4). Tuunanen teaches that the means allows for easy and fast collection of particles (abstract).
	Since Tuunanen teaches separation of magnetic particles, similar to Tajima, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajima to incorporate the teachings of Tuunanen to provide the magnetic body in the form of a beam configured to move up and down through the hollow. Doing so would utilize known structures for magnets in the art, as taught by Tuunanen, to improve the ease and speed of collection of particles. 
Regarding claim 2, Tajima further teaches wherein the analysis device further comprises an optical reading module (Fig. 1, optical measurement unit 17; paragraphs [0101]-[0102]) for detecting a reaction product of the reagent and the sample in the cuvette.
Regarding claim 3, Tajima further teaches wherein the cuvette module includes a heat plate (Fig. 9, paragraph [0160] teaches a heating/cooling unit comprising a heat plate, i.e. peltier element 97) for maintaining a temperature of the mounted cuvette.
Regarding claim 6, Tajima further teaches wherein the cuvette module includes a plurality of channels on which the cuvette is mounted (Fig. 14 shows multiple cuvettes in the  device, wherein Fig. 2 shows a channel, i.e. loading box 18, where one of the cuvettes are mounted, thus the multiple cuvettes in Fig. 14 has multiple channels to mount the cuvettes), and the dispensing tip and the washing tip detached by the remover module are capable of being placed back on the cuvette.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima in view of Tuunanen as applied to claim 1 above, and further in view of Shohmi et al. (US 20080240994 A1).
Regarding claim 4, while Tajima teaches the remover module includes remover plate having a U-shaped hole (paragraph [0154]), and the device comprising multiple nozzles (Fig. 14), Tajima in view of Tuunanen fail to explicitly teach wherein the remover module includes a remover plate having a plurality of holes penetrating vertically and having a depression on one side of the remover.
	Shohmi teaches a liquid dispensing apparatus (abstract) comprising a sample dispensing arm with a nozzle (abstract). Shohmi teaches a remover module includes a remover plate (Fig. 17) having a hole penetrating vertically (142b) and having a depression (142a) on one side of the remover. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajima in view of Tuunanen to incorporate the teachings of Shohmi to provide wherein the remover module includes a remover plate having a plurality of holes penetrating vertically and having a depression on one side of the remover. Doing so would utilize known structures for remover plates, as taught by Shohmi, which would have a reasonable expectation of successfully removing pipette tips from multiple nozzles, thus improving efficiency of the overall device.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tajima in view of Tuunanen as applied to claim 2 above, and further in view of Heath et al. (WO 9001168 A2).
Regarding claim 5, Tajima teaches the optical reading module is capable of detecting a signal for correcting a deviation from the standard material (paragraph [0101]-[0102]). While Tajima teaches a standard curve of a reagent (paragraph [0012]), Tajima in view of Tuunanen fail to teach wherein the cuvette module includes a block in which a standard material is accommodated.
Heath teaches an analyzer for chemical assays comprising liquids and an optical analyzer (abstract). Heath teaches a controller programmed to perform an optical analysis of standard samples from plural predetermined containers to define a calibration curve and to calibrate tests of liquid from other sample containers with the defined calibration curve (claim 21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Tajima in view of Tuunanen to incorporate the teachings of Heath to provide wherein the cuvette module includes a block in which a standard material is accommodated. Doing so would utilize known concepts of standard samples, as taught by Heath, which would have a reasonable expectation of improving analysis allowing for calibration of tests of samples.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Uematsu et al. (WO 2011074456 A1) teaches a sample processing device (abstract) comprising a magnetic rod (Fig. 16, element 21), a magnetic rod cover (25), and a remover module (Fig. 16 shows removal of the magnetic rod cover).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY H NGUYEN/Examiner, Art Unit 1798           

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797